Citation Nr: 0616517	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for postoperative 
lumbar laminectomy for herniated nucleus pulposus at L4-5, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In April 2005, the Board remanded this matter for additional 
development.  The case has been returned to the Board for 
further appellate review, however, the RO has not complied 
with the directives in the Board's remand order, as a VA 
examination was not conducted and a supplemental statement of 
the case was not issued.  The Board is obligated by law to 
ensure that the RO complies with its directives.  "[A] 
remand by . . . the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  In other words, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

With regard to VA's duty to notify, the RO should ensure the 
veteran is informed of what information or evidence is needed 
to substantiate a claim for an increased rating.  The Board 
notes that the August 2001 development letter discussing 
"reopened claims" is inadequate.  The RO should take this 
opportunity on remand to also ensure that the specific notice 
requirements, as recently clarified by the United States 
Court of Appeals for Veterans Claims (Court), have been 
satisfied.

Accordingly, the case is remanded for the following actions:


1.  The RO must review the claims folder 
and ensure that all notice and duty to 
assist obligations have been satisfied 
with regard to the veteran's claim of 
entitlement to an increased evaluation for 
his service-connected spine disorder.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005).  
In this regard, the veteran must be 
provided a notice letter and specifically 
told of the information or evidence he 
needs to submit to substantiate a claim 
for an increased rating, as well as the 
information or evidence that VA will 
obtain, if any.  38 U.S.C.A. § 5103(a).  
The veteran must also be asked to submit 
all pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159.  
Additionally, the letter must include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO must obtain complete copies of 
the veteran's VA medical treatment records 
from October 2005 for treatment and 
evaluation for his spine disability.  All 
efforts to obtain these records must be 
fully documented.

3.  The veteran must be scheduled for an 
examination to determine the current 
severity of his service-connected low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of low back pathology found 
to be present. In particular, the examiner 
must report any functional limitation 
found and range of motion expressed in 
degrees, with standard ranges provided for 
comparison purposes, must be accomplished.  
The examiner must also address whether 
there is any neurologic abnormalities 
related to the veteran's service-connected 
disc disease. The examiner must also 
render specific findings as to whether 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the veteran's service-
connected low back disorder.  
Additionally, the examiner must comment 
upon the impact of any functional 
impairment due to the veteran's 
service-connected back disorder upon his 
employment.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event the veteran does not 
report for the aforementioned examination, 
documentation must be obtained that shows 
the notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  Following the above, the RO must 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued to include the revised rating 
criteria for the spine, and the veteran 
and his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


